                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

 CLAUDIA E. POLANCO,

         Plaintiff,                                              Case No.: 3:17-cv-00466-GCM

 vs.                                                      CONSENT ORDER SETTING ASIDE
                                                                   JUDGMENT
 HSBC BANK USA NATIONAL
 ASSOCIATION et al.,

         Defendants.


       This matter is before the Court on the motion of the parties seeking an order to set aside

the Judgement in Case entered on February 12, 2020 (“Judgment”) by the Clerk of Court. The

parties advise that they have entered a confidential written settlement agreement in lieu of the

Defendants’ previously accepted offer of judgment, and desire to set aside the Judgment pursuant

to Fed.R.Civ.P. 60. The Court finds that all parties consent to the relief requested and that there is

good cause to grant such relief.

       IT IS THEREFORE ORDERED that the Judgment in Case entered February 12, 2020 by

the Clerk of the United States District Court is hereby vacated and set aside.


                                        Signed: April 23, 2020




         Case 3:17-cv-00466-GCM Document 89 Filed 04/24/20 Page 1 of 2
WE CONSENT:

/s/ G. Benjamin Milam
S. David Smith (admitted pro hac vice)
G. Benjamin Milam (NC Bar No.45483)
Bradley Arant Boult Cummings LLP
214 North Tryon Street, Suite 3700
Charlotte, NC 28202
Telephone: (704) 338-6049
Facsimile: (704) 332-8858
sdsmith@bradley.com
bmilam@bradley.com

Attorneys for Defendants


/s/ Travis E. Collum, Esq.
Stacy L. Williams, Esq.
Travis E. Collum, Esq.
Collum & Perry, PLLC
109 West Statesville Ave.
Mooresville, NC 28115
(704) 663-4187
travis@collumperry.com
stacy@collumperry.com

Attorneys for Plaintiff




                                    2
        Case 3:17-cv-00466-GCM Document 89 Filed 04/24/20 Page 2 of 2
